43 Cal. App. 2d 46 (1941)
WILLIAM B. WRIGHT, Appellant,
v.
DAISY WRIGHT, Respondent.
Civ. No. 2617. 
California Court of Appeals. Fourth Appellate District.  
February 14, 1941.
 N. Lindsey South and Charles A. Hill for Appellant.
 Rae B. Carter and Harris, Willey & Harris for Respondent.
 MARKS, J.
 This is a motion to dismiss the appeal from a judgment, and from an order denying the motion for new trial. [1] Such an order is not appealable. (Code Civ. Proc., sec. 963.)
 [2] There is nothing on file here other than the moving papers and the certificate of the county clerk, from which it appears that the motion for new trial was denied on April 27, 1940; that notice of its denial was filed on April 29, 1940; that notice of appeal and notice to prepare the transcript were filed on May 8, 1940; that on September 17, 1940, the trial court terminated the proceedings for preparation of transcript; that there are no proceedings pending for the settlement of a bill of exceptions, or transcript on appeal. *47 Under such circumstances the motion must be granted. (Bales v. Metropolitan Casualty Ins. Co., 3 Cal. App. 2d 43 [38 PaCal.2d 799]; Carrasco v. Marcus, 18 Cal. App. 2d 96 [62 PaCal.2d 1405]; Olinger v. Pacific Greyhound Lines, 18 Cal. App. 2d 104 [62 PaCal.2d 1406].)
 The appeal is dismissed.
 Barnard, P. J., and Griffin, J., concurred.